Citation Nr: 0433278	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  97-33 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, other than as being due to an undiagnosed illness.

2.  Entitlement to an original disability rating in excess of 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1993.

A review of the evidence of record discloses that by rating 
decision dated in July 1997, in pertinent part, service 
connection for a depressive disorder, claimed as undiagnosed 
mood swings, was denied.  By decision dated in December 2000, 
the Board of Veterans' Appeals (Board) denied service 
connection for a depressive disorder, to include as due to an 
undiagnosed illness.  The question of the veteran's 
entitlement to service connection for a depressive disorder, 
other than as being due to an undiagnosed illness, was 
remanded for further development.  The requested actions have 
been accomplished, and this issue is back before the Board 
for appellate consideration.

In the December 2000 decision, the Board also remanded the 
claim for service connection for migraine headaches for 
further development.  By rating decision dated in April 2002, 
service connection for migraine headaches was granted.  A 
10 percent rating was assigned, effective September 11, 1995.  
The veteran expressed disagreement with the assignment of the 
10 percent rating and this matter is before the Board for its 
consideration.

A review of the record discloses that the veteran has raised 
other issues, but they have not been sufficiently developed 
so that they may be considered by the Board at this time.  
These matters include the veteran's claim for service 
connection for post-traumatic stress disorder.  The Board 
notes that the record contains the report of a March 2004 VA 
evaluation of the veteran that resulted in an Axis I 
diagnosis of PTSD which was described as "very likely" 
related to his tour of duty during the Persian Gulf War.  
Also referred to the RO for consideration are claims for 
service connection for sleep apnea and for fatigue secondary 
to undiagnosed illness.  Additionally, the veteran has sought 
to reopen claims for service connection for diarrhea, joint 
aches, and mood swings secondary to undiagnosed illness and 
for diabetes mellitus.  These matters are also referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims has been developed and obtained, and all due 
process has been accorded.

2.  The veteran does not have a depressive disorder 
attributable to his active service.

3.  From the effective date of the grant of service 
connection, the veteran's headaches have not been shown to be 
accompanied by prostrating attacks occurring on an average 
once a month for several months.


CONCLUSIONS OF LAW

1.  A chronic depressive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for an initial rating in excess of 
10 percent for migraine headaches are not met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which became effective during the pendency of 
this appeal.  The Board has also considered the regulations 
that VA issued to implement the statutory changes.  These are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  A discussion of the pertinent VCAA and 
regulatory provisions follows.  

The VCAA, among other things, heightened VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
(notice to claimants of required information and evidence) 
and adding 38 U.S.C.A. § 5103A (duty to assist claimants).  
The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefits sought, or status 
of the appellant, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
veteran was informed by communication dated in June 2003 of 
the VCAA, with particular reference made to his claim for an 
increased rating for his migraine headaches.  He was told 
what evidence VA was responsible for obtaining and what VA 
was doing.  He was also informed of what he could do to help 
VA by providing information regarding any treatment he had 
received from non-VA doctors and/or hospitals.  In addition, 
in the supplemental statement of the case dated in April 
2002, the RO informed the veteran of the rating criteria that 
were required to be met in order to receive higher 
evaluations for his service-connected headaches.  With regard 
to the claim for service connection for a depressive 
disorder, the Board notes the appeal was remanded by the 
Board in December 2000.  The veteran was asked to provide 
names, addresses, and approximate dates of treatment for all 
health care providers for both his depressive disorder and 
his headaches.  Accordingly, the Board believes the RO has 
satisfied the requirement to notify the claimant of what 
portion of the information and evidence, if any, is to be 
provided by him and what portion, if any, will be obtained by 
the Secretary on his behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In sum, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty 
to assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, the evidence 
includes service medical records, VA medical records, VA 
examination reports, and testimony given by the veteran.  In 
June 2004, he was afforded an opportunity to appear before 
the undersigned Acting Veterans Law Judge at the RO in 
Phoenix, Arizona.  At that time, he specifically indicated 
that there were no outstanding records (transcript, page 11).  
Further, the record reflects the veteran has been accorded 
periodic examinations for his service-connected migraines as 
well as psychiatric evaluations.  Given this development, the 
Board is persuaded that there is no reasonable possibility 
that further development would uncover any additional 
evidence helpful to the claims.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  The Board finds that the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's review of the claims at this time will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) held, in part, that 
the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before an initial unfavorable RO 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in 2003 was not 
given prior to the first RO adjudication of his claim, the 
notice was provided prior to the recent transfer and 
certification of the case to the Board.  The veteran was 
given an opportunity to present testimony on his behalf at a 
hearing before the undersigned at the Phoenix RO in June 
2004.  He has been provided with every opportunity to submit 
evidence and documents in support of his claims, and to 
respond to VA notices.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b).

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the statement in Pelegrini II that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that Section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate a claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.

II.  Service Connection for a Depressive Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and an etiologic relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 314 (1993).  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability and a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000) and Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports that claim or is in 
relevant equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting a claim and the evidence against a claim 
must be in approximate balance and not merely suggestive of a 
possible outcome.  There must be at least an approximate 
balance of positive and negative evidence in order for the 
veteran to prevail.  Id. at 56.

A review of the service medical records is without reference 
to complaints or abnormal findings indicative of a depressive 
disorder.

The post service medical evidence includes the report of a VA 
examination accorded the veteran in October 1994.  No 
psychiatric complaints were recorded.  Diagnoses unrelated to 
the claim were made.  The examiner did not identify any 
symptomatology associated with a depressive disorder.

At the time of a September 1995 VA psychiatric examination, 
the veteran indicated he had been moody and irritable.  He 
also referred to memory loss.  On examination notation was 
made that his mood was unremarkable.  A diagnosis was made of 
depressive disorder.

In February 1997 the veteran underwent neuropsychological 
testing.  The neuropsychologist made no reference to 
depressive symptomatology.  She stated that the veteran's 
cognitive abilities were well within the average range.  No 
abnormalities were indicated and she stated that the 
veteran's examples of complaints "are not unusual for someone 
his age."

Of record are reports of VA outpatient visits on periodic 
occasions in 2000 and 2001.  At the time of one such visit in 
June 2001, a diagnosis was made of an adjustment disorder 
with depressed mood.

The veteran was accorded a psychiatric examination by VA in 
October 2001.  The claims folder was reviewed by the 
examiner.  The veteran stated, among other things, that he 
felt more anxious and depressed, although he did admit to 
some depression.  Clinical findings were recorded and he was 
given an Axis I diagnosis of a depressive disorder, not 
otherwise specified.  The examiner stated that he gave that 
diagnosis because the veteran "has mixed symptoms of anxiety 
and depression, but does not meet the full criteria for any 
depressive disorder.  Neither does he meet the full criteria 
for any anxiety disorder."

Additional medical evidence includes the report of a VA 
mental health clinic visit in March 2004.  It was noted the 
veteran had never been hospitalized for psychiatric purposes.  
Findings on mental status examination were recorded.  No 
reference was made to depression.  The Axis I diagnosis was 
PTSD.  There was no diagnosis made with regard to a 
depressive disorder.

Based on a review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a depressive disorder.  
The veteran has been accorded several psychiatric 
examinations by VA in the years following service.  No mental 
health professional has attributed a depressive disorder to 
his active service.  Indeed, at the time of the most recent 
psychiatric examination of record, the aforementioned report 
of the March 2004 psychiatric evaluation, the only 
psychiatric disorder that was diagnosed was PTSD.  (As noted 
in the Introduction above, the claim for service connection 
for this disability has been referred to the RO for 
appropriate development).  There was no reference to 
symptomatology associated with depression on examination, and 
there was no diagnosis made of a depressive disorder.  As 
noted earlier, case law requires that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
that disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

In this case, the record does not show the presence of a 
depressive disorder that is related to the veteran's active 
service.  The veteran's own statements expressing his belief 
that he has a depressive disorder that is attributable to 
service is not probative absent any independent supporting 
clinical evidence from medical professionals.  See Espiritu, 
supra.  Accordingly, the claim for service connection for a 
depressive disorder is denied.  

III.  Entitlement to an Initial Rating in Excess of 
10 Percent
for Migraine Headaches

The veteran was initially granted service connection for 
migraine headaches in an April 2002 rating decision.  A 
10 percent evaluation was assigned, effective September 11, 
1995.

Disability evaluations are based on the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of a claim or in equal balance, the claim is allowed.  
Id.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Because this appeal is from the initial rating assigned to a 
disability upon award of service connection, the entire body 
of evidence is for consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
entitlement under review on appeal; that is, the rating may 
be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board will consider all evidence in determining the 
appropriate evaluation for the service-connected migraine 
headaches.

The RO has rated the veteran's headaches under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
code, migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months warrant a 10 percent disability rating.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the past several months warrant a 
30 percent rating.  The maximum rating of 50 percent is 
provided when there are migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

A review of the evidence of record discloses that the 
veteran's service medical records do not document any 
complaints or abnormal findings related to headaches.

The post service medical records include the report of a VA 
examination accorded the veteran in October 1994.  At that 
time, he complained of frequent headaches.  He stated the 
headaches began in 1992.  He described them as being frontal 
with radiation to the occipital area.  

At the time of examination by VA in September 1995, the 
veteran stated he had headaches which had begun three years 
prior thereto.  He again described them as frontal and 
reported they would occur about once a month and would last 
up to two days.  He stated the headaches would throb and 
would be accompanied by nausea.  He indicated he felt better 
lying down in a dark room.  Clinical examination was 
unremarkable.  An impression was made of migraine headaches.  

In a July 1996 statement, the veteran's spouse indicated that 
the veteran complained of frequent headaches upon his return 
home from the Persian Gulf War.  She stated the headaches 
would occur about two to three times a week.  She indicated 
they had caused him to miss work because they were so 
painful.

A June 1997 military medical facility record reveals the 
veteran was given a diagnosis of headaches.

Of record is a June 2000 progress note from T. B., M.D. (Dr. 
B.).  Dr. B. stated that the veteran had been seen that day 
with a severe headache.  He reported a history of migraines 
which he had for the past several years.  He had not had any 
specific workup, but he stated the migraines were always the 
same.  He indicated he got them every three to four months.  
He stated he got photophobic and nauseated.  He did not 
report any blurry vision or weakness.  He related he had 
tried a number of over-the-counter medications, but none had 
worked very well.  Notation was made that he had never had an 
elevated blood pressure reading in the past, but the elevated 
blood pressure reading on current examination was described 
as possibly being a consequence of his pain.  He stated he 
had never had a problem like this in the past.  An 
examination was not performed.  He was given six milligrams 
of Imitrex and 10 milligrams of Compazine.  After a 30-minute 
wait, the veteran reported 90 to 95 percent resolution of his 
headaches and nausea.  The assessment was migraine headaches 
with a notation that they were responding well to Imitrex and 
Compazine.  The veteran was given four sample tablets of 
Imitrex.  It was noted he could try these again at the onset 
of his next migraine.  If they worked well for him, he would 
get a prescription.  If not, he would call for a follow-up 
visit.  

The veteran was afforded a VA examination in September 2001.  
He stated that initially his headaches began on a daily basis 
and over time decreased in frequency to the point where they 
currently occurred on a weekly basis.  He described them as 
typically occurring over the frontal portion of the head.  He 
described them as an aching pain and stated they were 
generally relieved by Tylenol.  He reported that from time to 
time he visited the Luke Air Force Base for treatment and 
received either oral nonsteroidal anti-inflammatory drugs 
and/or intramuscular injections of Toradol.  These treatments 
reportedly helped him.  

More recently, he was seen by his private physician who gave 
him Imitrex and he stated this helped also.  He had missed 
worked on rare occasions, perhaps once or twice a week.  When 
his headaches got worse, he stated he became somewhat 
sensitive to light and noise.  Notation was also made that 
some headaches he had were related to his sinuses.  He 
indicated these would feel the same as the frontal headaches, 
although they would occur in the sinus area under the eyes.  
He had sinus surgery in 1988 and this reduced the headaches.  
For the past two to three years, the headaches essentially 
had "completely dissipated."

Clinical examination was unremarkable.  The examiner noted 
that the veteran had migraine headaches which were decreasing 
over time and which created only "minimal impairment" in 
the veteran's daily activities.  It was indicated the 
headaches were generally relieved by Tylenol, and 
occasionally by the use of Imitrex.  

Additional medical records include the report of a 
neurological disorder examination by VA in November 2003 by 
the same examiner who conducted the aforementioned 2001 
examination.  The veteran indicated that by the 1990's his 
headaches had increased to five or six per month, with pain.  
He came under the care of a private physician who gave him 
Imitrex.  He stated this reduced the pain and took it away 
within a six to eight hour timeframe.  During those six to 
eight hours, it was also reduced in degree of difficulty, 
although over time the medication was not nearly as 
effective.  Additionally, he stated he was placed on Elavil, 
but he was uncertain how this had improved his headaches, if 
at all.  He related that on average he lost 7 to 10 days of 
work a year because of his headaches.

Examination findings were essentially unremarkable.  The head 
was nontraumatic to palpation or percussion and no cranial 
bruits were heard.  The examiner noted the veteran had a 
longstanding history of migraine headaches.  It was remarked 
in recent years these were under better management, although 
they continued to be episodic, as often as five to six a 
month, lasting in the six to 12-hour range.  It was noted 
that over the past year or so, the veteran lost on the 
average of seven to 10 days of work.  

At the hearing before the undersigned, the veteran testified 
that he was receiving regular treatment from his private 
doctor.  The only record he submitted from her was a 
duplicate of the June 2000 visit which has been reported 
elsewhere in this decision.  The veteran indicated there were 
no outstanding records from her with regard to his headaches 
(transcript, page 11).  The veteran indicated that he was 
currently taking Elavil three times a day to help ease the 
frequency of his migraines.  He stated that he usually got 
about four to five migraines a month.  Also, he was still 
taking Imitrex.  He testified that he had left work at least 
"four times" on different occasions since he had been at the 
Post Office during the past nine years (transcript, page 9).

A review of the evidence during the entire appeal period 
reflects that while the veteran has complained of having 
headaches several times a month, there has been no showing 
that the headaches have resulted in characteristic 
prostrating attacks.  The veteran has indicated that he 
receives relief from Tylenol and Imitrex.  The reports of the 
various examinations from both the veteran's private 
physician and VA have not indicated that the veteran has 
prostration from the headaches.  In June 2000 the veteran's 
private physician indicated that he was responding well to 
the medication he was taking for his migraine headaches.  At 
that time, it was reported the veteran was only getting the 
headaches every three to four months.  The VA examinations 
accorded the veteran in 2001 and again in 2003 by the same 
physician revealed no significant clinical examination 
abnormalities.  At the time of the November 2003 examination, 
the physician stated the headaches were under "better" 
management in recent years, although it was acknowledged they 
continued to be episodic.  Again, the report of that 
examination showed no indication of the headaches resulting 
in prostration, as required for the assignment of a higher 
disability rating.  As a result, the preponderance of the 
evidence is against a finding that the criteria for a rating 
in excess of 10 percent under Diagnostic Code 8100 during any 
timeframe since the grant of service connection is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a 
balance of the positive evidence and the negative evidence so 
as to warrant a favorable decision.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation, consistent with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Such an award requires a finding that 
the case presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  In this case, the evidence of record does not 
indicate the veteran has been hospitalized for his headaches 
and there is no objective evidence that the headaches in and 
of themselves have caused marked interference with 
employment.




ORDER

Service connection for a chronic depressive disorder is 
denied.

An initial rating in excess of 10 percent for migraine 
headaches is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



